DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The disclosure is objected to because of the following informalities:
[0001] is missing the patent application  number. As per examiner’s understanding, the application number is 16/949,806.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 52 recites:
means for receiving an indication;
means for receiving downlink control information; and
means for determining a resource cancellation configuration;
Claim 53 recites:
means for transmitting an indication;
means for transmitting downlink control information; and 
means for scheduling a second UE.
Specification describes the means in [0182]-[0183,  and Figs. FIG. 4-7, and Figs. 10A-D, and Fig. 11, Fig. 12, and Fig. 13.
Double Patenting
Claims 1, 31, 50, 51, 54, 55, 52, and 53 of this application is patentably indistinct from claims 1, 29, 34, 36, 37, 39, 40, and 42 of Application No. 16/949,806. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 31, 50, 51, 54, 55, 52, and 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 29, 34, 36, 37, 39, 40, and 42 of copending Application No. 16/949,806 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the comparison shown in the following table:

Instant application #16/949,805
Co-pending application # 16/949,806
1. A method of wireless communication performed by a user equipment (UE), the method
comprising:
    receiving an indication indicating a plurality of resources;
    receiving downlink control information (DCI) from a base station (BS), the DCI including
an uplink (UL) cancellation indication that references the plurality of resources in one or more full UL slots and one or more full-duplex slots; and
    determining a resource cancellation configuration based on the UL cancellation indication for the plurality of resources, the resource cancellation configuration including a set of parameters for at least one of the one or more full-UL slots and the one or more full-duplex slots.
1. A method of wireless communication performed by a user equipment (UE), the method
comprising:
    receiving downlink control information (DCI) from a base station (BS), the DCI including
an uplink (UL) cancellation indication that references a plurality of resources in one or more full UL slots and one or more full-duplex slots; and
    refraining, based on the UL cancellation indication, from transmitting a communication in at least one of a first resource of the plurality of resources in the one or more full-UL slots or a second resource of the plurality of resources in the one or more full-duplex slots.
31. A method of wireless communication performed by a base station (BS), the method
comprising:
    transmitting an allocation indicating a plurality of resources;
    transmitting downlink control information (DCI) to a first user equipment (UE), the DCI
including an uplink (UL) cancellation indication that references the plurality of resources in one or more full-UL slots and one or more full-duplex slots; and
    scheduling a second UE for an UL transmission in the one or more full-UL slots and the one or more full-duplex slots.
29. A method of wireless communication performed by a base station (BS), the method comprising: 
    determining a monitoring occasion for transmitting downlink control information (DCI) to a first user equipment (UE), the DCI including an uplink (UL) cancellation indication that references a plurality of resources in one or more full-UL slots and one or more full-duplex slots;  
    transmitting the DCI in the monitoring occasion; and 
    scheduling a second UE for an UL transmission in at least one of the one or more full-UL slots or the one or more full-duplex slots.
50. A user equipment (UE), comprising:
a transceiver configured to:
    receive an indication indicating a plurality of resources; and
    receive downlink control information (DCI) from a base station (BS), the DCI including an uplink (UL) cancellation indication that references the plurality of resources in one or more full-UL slots and one or more full-duplex slots; and
    a processor in communication with the transceiver, the processor configured to:
    determine a resource cancellation configuration based on the UL cancellation
indication for the plurality of resources, the resource cancellation configuration including a
set of parameters for at least one of the one or more full-UL slots and the one or more fullduplex
slots.
34. A user equipment (UE), comprising: a transceiver configured to: 
    receive downlink control information (DCI) from a base station (BS), the DCI including an uplink (UL) cancellation indication that references a plurality of resources in one or more full-UL slots and one or more full-duplex slots; and 
    a processor in communication with the transceiver, the processor configured to: refrain, based on the UL cancellation indication, from transmitting a communication in at least one of a first resource of the plurality of resources in the one or more full-UL slots or a second resource of the plurality of resources in the one or more full-duplex slots.
51. A base station (BS), comprising:
a transceiver configured to:
    transmit an indication indicating a plurality of resources; and
    transmit downlink control information (DCI) to a first user equipment (UE), the DCI including an uplink (UL) cancellation indication that references the plurality of resources in one or more full-UL slots and one or more full-duplex slots; and
    a processor in communication with the transceiver, the processor configured to:
schedule a second UE for an UL transmission in the one or more full-UL slots and the one or more full-duplex slots.
36. A base station (BS), comprising: a processor configured to: 
    determine a monitoring occasion for transmitting downlink control information (DCI) to a first user equipment (UE), the DCI including an uplink (UL) cancellation indication that references a plurality of resources in one or more full-UL slots and one or more full-duplex slots; and 
    schedule a second UE for an UL transmission in at least one of the one or more full- UL slots or the one or more full-duplex slots; and 
    a transceiver in communication with the processor, the transceiver configured to: transmit the DCI in the monitoring occasion.
54. A non-transitory computer-readable medium having program code recorded thereon for
wireless communication by a user equipment (UE), the program code comprising:
    code for causing the UE to receive an indication indicating a plurality of resources;
    code for causing the UE to receive downlink control information (DCI) from a base station
(BS), the DCI including an uplink (UL) cancellation indication that references the plurality of
resources in one or more full-UL slots and one or more full-duplex slots; and
    code for causing the UE to determine a resource cancellation configuration based on the UL cancellation indication for the plurality of resources, the resource cancellation configuration including a set of parameters for at least one of the one or more full-UL slots and the one or more full-duplex slots.
37. A non-transitory computer-readable medium having program code recorded thereon for wireless communication by a user equipment (UE), the program code comprising: 
    code for causing the UE to receive downlink control information (DCI) from a base station (BS), the DCI including an uplink (UL) cancellation indication that references a plurality of resources in one or more full-UL slots and one or more full-duplex slots; and 
    code for causing the UE to refrain, based on the UL cancellation indication, from transmitting a communication in at least one of a first resource of the plurality of resources in the one or more full-UL slots or a second resource of the plurality of resources in the one or more full- duplex slots.
55. A non-transitory computer-readable medium having program code recorded thereon for
wireless communication by a base station (BS), the program code comprising:
    code for causing the BS to transmit an indication indicating a plurality of resources;
code for causing the BS to transmit downlink control information (DCI) to a first user
equipment (UE), the DCI including an uplink (UL) cancellation indication that references the
plurality of resources in one or more full-UL slots and one or more full-duplex slots; and
    code for causing the BS to schedule a second UE for an UL transmission in the one or more
full-UL slots and the one or more full-duplex slots.
39. A non-transitory computer-readable medium having program code recorded thereon for wireless communication by a base station (BS), the program code comprising: 
    code for causing the BS to determine a monitoring occasion for transmitting downlink control information (DCI) to a first user equipment (UE), the DCI including an uplink (UL) cancellation indication that references a plurality of resources in one or more full-UL slots and one or more full-duplex slots; 
    code for causing the BS to transmit the DCI in the monitoring occasion; and code for causing the BS to schedule a second UE for an UL transmission in at least one of the one or more full-UL slots or the one or more full-duplex slots.
52. A user equipment (UE), comprising:
    means for receiving an indication indicating a plurality of resources;
    means for receiving downlink control information (DCI) from a base station (BS), the DCI including an uplink (UL) cancellation indication that references the plurality of resources in one or more full-UL slots and one or more full-duplex slots; and
    means for determining a resource cancellation configuration based on the UL cancellation
indication for the plurality of resources, the resource cancellation configuration including a set of
parameters for at least one of the one or more full-UL slots and the one or more full-duplex slots.
40. A user equipment (UE), comprising: 
    means for receiving downlink control information (DCI) from a base station (BS), the DCI including an uplink (UL) cancellation indication that references a plurality of resources in one or more full-UL slots and one or more full-duplex slots; and 
    means for refraining, based on the UL cancellation indication, from transmitting a communication in at least one of a first resource of the plurality of resources in the one or more full- UL slots or a second resource of the plurality of resources in the one or more full-duplex slots.
53. A base station (BS), comprising:
    means for transmitting an indication indicating a plurality of resources;
    means for transmitting downlink control information (DCI) to a first user equipment (UE),
the DCI including an uplink (UL) cancellation indication that references the plurality of resources in one or more full-UL slots and one or more full-duplex slots; and
    means for scheduling a second UE for an UL transmission in the one or more full-UL slots
and the one or more full-duplex slots.
42. A base station (BS), comprising: 
    means for determining a monitoring occasion for transmitting downlink control information (DCI) to a first user equipment (UE), the DCI including an uplink (UL) cancellation indication that references a plurality of resources in one or more full-UL slots and one or more full-duplex slots; 
    means for transmitting the DCI in the monitoring occasion; and 
    means for scheduling a second UE for an UL transmission in at least one of the one or more full-UL slots or the one or more full-duplex slots.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18, 28-47, and 50-55 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (WO 2020/227103 A1), hereinafter “Chatterjee”, in view of Yoshioka et al. (US 2022/0039100 A1), hereinafter “Yoshioka”.
Claims 1, 31, and 50-55:
Regarding claim 1, Chatterjee teaches ‘a method of wireless communication performed by a user equipment (UE)’ (Chatterjee: [Abstract], “Systems, devices, and techniques for controlling uplink transmissions including cancelling previously scheduled transmissions are desc1ibed.”), the method comprising:
‘receiving an indication indicating a plurality of resources’ (Chatterjee: [Abstract], “receiving, by a user equipment (UE), a configuration information that provides a search space set configuration associated with a control resource set (CORESET) to monitor for an uplink cancellation indication; receiving, by the UE, scheduling information that schedules one or more uplink transmissions;);
‘receiving downlink control information (DCI) from a base station (BS), the DCI including an uplink (UL) cancellation indication that references the plurality of resources’ (Chatterjee: [Abstract], “receiving, by the UE via the PDCCH, a downlink control information (DCI) message that comprises the uplink cancellation indication;”); and 
‘determining a resource cancellation configuration based on the UL cancellation indication for the plurality of resources’ ([00186], “The time/frequency resource allocation bit-fields can be used for indicating which time/frequency area to cancel transmission, and can span physical resources beyond the earlier allocated PUSCH).
Chatterjee however does not expressly teach resources,  ‘in one or more full UL slots and one or more full-duplex slots’ ; and ‘the resource cancellation configuration including a set of parameters for at least one of the one or more full-UL slots and the one or more full-duplex slots’ .
Yoshioka in the same field of endeavor teaches about resources full uplink and full-duplex slots (Yoshioka: Fig. 5 illustrates slots #3, #4, #8, and #9 as full uplink slot and slot #7 as D/U slot where downlink and uplink symbol locations are allocated in full-duplex mode; see also [0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosures by Yoshioka with that of Chatterjee and come up with the claimed invention where slots would be used efficiently as purely uplink slot or a D/L slot with number and position of the symbols defined for uplink and downlink.
	Claim 31 is for method implemented by a base station, the method being complementary to the method of claim 1. Claim elements are described in claim 1. Claim is rejected based on rejection of claim 1.
Claim 50 is for a user equipment implementing method of claim 1. The claim is a change in category with respect to claim 1. Claim is rejected based on rejection of claim 1.
Claim 51 is for a base station implementing method of claim 31. Existence of a transceiver is implied. Claim is change in category with respect to claim 31. Claim is rejected based on rejection of claims 1 and 31.
Claim 52 is for a user equipment with means to perform the methods described in claim 1. Claim elements are discussed in claim 1. Means to perform the methods are part of the device of claim 50. Claim is rejected based on rejection of claims 1 and 50.
Claim 53 is for a user equipment with means to perform the methods described in claim 31. Claim elements are discussed in claim 31. Means to perform the methods are part of the device of claim 51. Claim is rejected based on rejection of claims 31 and 51.
Claim 54 is for a non-transitory computer-readable medium in an user equipment. The claim is a change in category with respect to claim 1. Claim is rejected based on rejection of claim 1.
Claim 55 is for a non-transitory computer-readable medium in a base station. The claim is a change in category with respect to claim 31. Claim is rejected based on rejection of claim 31.

Claims 2 and 32:
Regarding claim 2, combination of Chatterjee and Yoshioka teaches the method of claim 1 (discussed above). 
Though Chatterjee does not expressly teach, ‘wherein the determining a resource cancellation configuration includes determining the resource cancellation configuration from a plurality of resource cancellation configurations, and the plurality of resource cancellation configurations includes a first frequency resource configuration including a first set of parameters for the one or more full-UL slots and a second frequency resource configuration including a second set of parameters for the one or more full-duplex slots’, 
Yoshioka teaches about resource cancellation of full uplink and full duplex slots as described in claim 1. Yoshioka also teaches about frequency resource, (Yoshioka: [0048], “Instructional information in the common DCI may specify which time/frequency domain resources should be canceled ( emptied). In this case, the instruction information may specify given time/frequency domain resources.”).
Motivation to combine disclosures by Yoshioka and Chatterjee is for efficient utilization of resources, as described above in claim 1.

Claim 32 is for method implemented by a base station, the method being complementary to the method of claim 2. Claim elements are described in claim 2. Claim is rejected based on rejection of claim 2.

Claims 3 and 33:
Regarding claim 3, combination of Chatterjee and Yoshioka teaches the method of claim 2 (discussed above). 
Chatterjee discloses defining PRBs for PUSCH in Table 1 and [000183]. When support for full UL and full duplex resources, as disclosed by Yoshioka, is combined with disclosure by Chatterjee, a person of ordinary skill in the art would be able to come up with the claimed invention, with independence of PRBs implied based on the nature of the resources.
‘wherein the first set of parameters for the first frequency resource configuration specifies a first number of physical resource blocks (PRBs), and the second set of parameters for the second frequency resource configuration specifies a second number of PRBs, and the first number is independent from the second number’ .
Claim 33 is for method implemented by a base station, the method being complementary to the method of claim 3. Claim elements are described in claim 3. Claim is rejected based on rejection of claim 3.

Claims 4 and 34:
Regarding claim 4, combination of Chatterjee and Yoshioka teaches the method of claim 2 (discussed above). 
The claim, ‘wherein the first set of parameters for the first frequency resource configuration specifies a first start of a first set of PRBs in a frequency domain and a first length of the first set of PRBs in the frequency domain, and the second set of parameters for the second frequency resource configuration specifies a second start of a second set of PRBs in the frequency domain and a second length of the second set of PRBs in the frequency domain’, is implied based on the discussion above in claim 3 and disclosure by Chatterjee regarding start of an uplink transmission (see Chatterjee: [00203]).
Claim 34 is for method implemented by a base station, the method being complementary to the method of claim 4. Claim elements are described in claim 4. Claim is rejected based on rejection of claim 4.

Claims 5 and 35:
Regarding claim 5, combination of Chatterjee and Yoshioka teaches the method of claim 2 (discussed above), ‘wherein the first set of parameters for the first frequency resource configuration specifies a first offset from a reference frequency, and the second set of parameters for the second frequency resource configuration specifies a second offset from a reference frequency’ (Chatterjee: [00230] discloses offset parameters and resource cancellation).
Claim 35 is for method implemented by a base station, the method being complementary to the method of claim 5. Claim elements are described in claim 5. Claim is rejected based on rejection of claim 5.

Claims 6 and 36:
Regarding claim 6, combination of Chatterjee and Yoshioka teaches the method of claim 1 (discussed above). 
Chatterjee though teaches about frequency parameters, as discussed above in claim 5, it does not expressly teach, ‘wherein the resource cancellation configuration includes a set of frequency parameters for the one or more full-UL slots and the one or more of full-duplex slots’. 
Yoshioka in the same field of endeavor teaches, “the DCI (or the instruction information in the DCI) may include at least either information specifying a new FH boundary (for example, an offset in the time domain at the FH boundary (for example, the number of symbols) or an index of a symbol serving as the FH boundary) or information specifying a new FH offset (for example, the number of resource blocks (physical resource blocks (PRBs)” (Yoshioka: [0146]).
A person of ordinary skill would come up with the claimed invention from above disclosure and discussion in claim 1 regarding support for full-UL and full-duplex slots, for efficient use of time-frequency resources available. 
Claim 36 is for method implemented by a base station, the method being complementary to the method of claim 6. Claim elements are described in claim 6. Claim is rejected based on rejection of claim 6.

Claims 7 and 37:
Regarding claim 7, combination of Chatterjee and Yoshioka teaches the method of claim 6 (discussed above). 
 The claim, ‘wherein the set of frequency parameters for the one or more full-UL
slots and the one or more of full-duplex slots specifies at least one of a number of PRBs, a start of a first set of PRBs in a frequency domain and a first length of the first set of PRBs in the frequency domain, or an offset from a reference frequency’, is implied based on the discussion above in claim 6.
Claim 37 is for method implemented by a base station, the method being complementary to the method of claim 7. Claim elements are described in claim 6. Claim is rejected based on rejection of claim 7.

Claims 8 and 38:
Regarding claim 8, combination of Chatterjee and Yoshioka teaches the method of claim 1 (discussed above), 
 ‘wherein the determining a resource cancellation configuration includes determining the resource cancellation configuration from a plurality of resource cancellation configurations, wherein the plurality of resource cancellation configurations includes a first time resource configuration including a first set of parameters for the one or more full-UL slots and a second time resource configuration including a second set of parameters for the one or more of full-duplex slots’ (Yoshioka: [0126-0133] discloses slot configuration details; combination of above disclosure with the support for full-UL and full-duplex mode for slots as discussed in claim 1 supports the claim).
Claim 38 is for method implemented by a base station, the method being complementary to the method of claim 8. Claim elements are described in claim 8. Claim is rejected based on rejection of claim 8.

Claims 9 and 39:
Regarding claim 9, combination of Chatterjee and Yoshioka teaches the method of claim 1 (discussed above), 
 ‘wherein the first set of parameters for the first time resource configuration specifies a first number of symbols, and the second set of parameters for the second time resource configuration specifies a second number of symbols, and the first number is independent from the second number’ (Chatterjee: in [00171] teaches about starting symbol; Yoshioka also discloses UL slots and symbol in [0129]; independence is implied).
Claim 39 is for method implemented by a base station, the method being complementary to the method of claim 9. Claim elements are described in claim 9. Claim is rejected based on rejection of claim 9.

Claims 9 and 39:
Claims 10 and 40:
Regarding claim 10, combination of Chatterjee and Yoshioka teaches the method of claim 9 (discussed above), 
‘wherein the first set of parameters for the first time resource configuration specifies a third number of partitions for the first number of symbols, and the second set of parameters for the second time resource configuration specifies a fourth number of partitions for the second number of symbols, and the third number is independent from the fourth number’ (Chatterjee: [00175] discloses partitions for upload and related symbols; independence is implied).
Claim 40 is for method implemented by a base station, the method being complementary to the method of claim 10. Claim elements are described in claim 10. Claim is rejected based on rejection of claim 10.

Claims 11 and 41:
Regarding claim 11, combination of Chatterjee and Yoshioka teaches the method of claim 9 (discussed above), 
 ‘wherein the resource cancellation configuration includes a set of time parameters for the one or more full-UL slots and the one or more full-duplex slots’ (Chatterjee: [00184] discusses time and frequency granularity; See also Yoshioka: [Abstract] discloses time and frequency resources; support for full-UL and full-duplex slot support is discussed above in claim 1.
Claim 41 is for method implemented by a base station, the method being complementary to the method of claim 11. Claim elements are described in claim 11. Claim is rejected based on rejection of claim 11.

Claims 11 and 41:
Claims 12 and 42:
Regarding claim 12, combination of Chatterjee and Yoshioka teaches the method of claim 11 (discussed above), 
 wherein the set of time parameters for the one or more full-UL slots and the one or more of full-duplex slots specifies at least one of a first number of symbols and a second number of partitions for the first number of symbols (implied by disclosure in Chatterjee: [00175], disclosing partitions for upload and related symbols; independence is implied).
Claim 42 is for method implemented by a base station, the method being complementary to the method of claim 12. Claim elements are described in claim 12. Claim is rejected based on rejection of claim 12.

Claims 13 and 43:
Regarding claim 13, combination of Chatterjee and Yoshioka teaches the method of claim 1 (discussed above), 
 ‘wherein the DCI includes a DCI format 2_ 4’ (Chatterjee: [00198], “A DCI format for UL CI or rescheduling grant can be referred to as DCI format x-y, where x can be O as chosen for UL grant in specifications, and y can be 0 or 1. In some implementations, x can be 2 if transmitted in a common DCI in a PDCCH as chosen for common PDCCH in the specifications and y =>1 can be integer, such as y can be 1 or 4.”; the disclosure above implies that the DCI format may be DCI 2_4).
Claim 43 is for method implemented by a base station, the method being complementary to the method of claim 13. Claim elements are described in claim 13. Claim is rejected based on rejection of claim 13.

Claims 13 and 43:
Claims 14 and 44:
Regarding claim 14, combination of Chatterjee and Yoshioka teaches the method of claim 13 (discussed above), further comprising: ‘monitoring a physical downlink control channel (PDCCH) for the DCI format 2_4’ (Chatterjee: [Abstract], “monitoring, by the UE via a physical downlink control channel (PDCCH), for the uplink cancellation indication based on the configuration information; receiving, by the UE via the PDCCH, a downlink control information (DCI) message that comprises the uplink cancellation indication”; monitoring the particular DCI format is disclosed above in claim 13).
Claim 44 is for method implemented by a base station, the method being complementary to the method of claim 14. Claim elements are described in claim 14. Claim is rejected based on rejection of claim 14.

Claims 15 and 45:
Regarding claim 15, combination of Chatterjee and Yoshioka teaches the method of claim 1 (discussed above), further comprising: monitoring a set of monitoring occasions for the DCI, wherein the receiving the DCI comprises:
‘detecting a PDCCH candidate carrying the DCI in a monitoring occasion of the set of monitoring occasions, the DCI including a payload, and the payload including the UL cancellation indication, a first bit sequence for the one or more full-UL slots, and a second bit sequence for the one or more full-duplex slots’ (Chatterjee: [00184], “In some implementations, a DCI format for providing a UL CI may contain a bitmap of X*Y bits, where X 2: 1 indicates number of time partitions within each time part, Y 2: 1 indicates number of frequency parts”; combined with support for full-UL and full-duplex support discussed in claim 1, teaches the claim).
Claim 45 is for method implemented by a base station, the method being complementary to the method of claim 15. Claim elements are described in claim 15. Claim is rejected based on rejection of claim 15.

Claims 16 and 46:
Regarding claim 16, combination of Chatterjee and Yoshioka teaches the method of claim 15 (discussed above),  further comprising:
‘receiving a first position value indicating a first position in the DCI referencing the first bit sequence; and receiving a second position value indicating a second position in the DCI referencing the second bit sequence’ (implied by the disclosure by Chatterjee in [00184], as discussed above in claim 15).
Claim 46 is for method implemented by a base station, the method being complementary to the method of claim 16. Claim elements are described in claim 16. Claim is rejected based on rejection of claim 16.

Regarding claim 17, combination of Chatterjee and Yoshioka teaches the method of claim 15 (discussed above).  
Combination of Chatterjee and Yoshioka however does not expressly teach, the method further comprising: ‘receiving a position value indicating a position in the DCI referencing the first bit sequence and the second bit sequence, wherein the first bit sequence and the second bit sequence are adjacent
to each other in the DCI’.
	Though not expressly taught by the combination of Chatterjee and Yoshioka, a person of ordinary skill before the effective filing date of the claimed invention may be motivated to make the bit sequences adjacent to keep them together in a configuration location defining bitmaps for cancellation configuration.

Claims 18 and 47:
Regarding claim 18, combination of Chatterjee and Yoshioka teaches the method of claim 15 (discussed above).  
Combination of Chatterjee and Yoshioka however does not expressly teach, method further comprising: ‘receiving a first size value indicating a first size of the first bit sequence; and receiving a second size value indicating a second size of the second bit sequence’.
Though not expressly taught by the combination of Chatterjee and Yoshioka, a person of ordinary skill before the effective filing date of the claimed invention may be motivated to make the size value part of the configuration defining bitmaps for cancellation configuration, motivated by using different sizes to differentiate two different types of resources, one for full-UL and the other for full-duplex.
Claim 47 is for method implemented by a base station, the method being complementary to the method of claim 18. Claim elements are described in claim 18. Claim is rejected based on rejection of claim 18.

Regarding claim 28, combination of Chatterjee and Yoshioka teaches the method of claim 1 (discussed above). further comprising:
‘receiving a radio resource control (RRC) message including a cancellation indication-radio network temporary identifier (CI-RNTI), wherein the determining a resource cancellation configuration includes determining the resource cancellation configuration based on the CI-RNTI’ (Chatterjee: [00181] “In some implementations, a DE-specific DCI scrambled by C-RNTI or another configured RNTI can be used for a DCI format containing a UL CI.”).

Regarding claim 29, combination of Chatterjee and Yoshioka teaches the method of claim 28 (discussed above), ‘wherein the determining the resource cancellation configuration includes determining that the set of parameters is for the full-UL slots in response to a determination that the CI-RNTI has a first CI-RNTI value or includes determining that the set of parameters is for the full-duplex slots in response to a determination that the CI-RNTI has a second RNTI value’ (implied by discussion above in claim 28).

Regarding claim 30, combination of Chatterjee and Yoshioka teaches the method of claim 1 (discussed above).  
Combination of Chatterjee and Yoshioka however does not expressly teach, ‘wherein the DCI includes a payload including the UL cancellation indication and a bit, and wherein the determining a resource cancellation configuration includes determining that the set of parameters is for the full-UL slots in response to a determination that the bit has a first value and includes determining that the set of parameters is for the full-duplex slots in response to a determination that the bit has a second value’, it would have been obvious to a person of ordinary skill in the art to use a bit to differentiate between two types of resources, e.g. 0 may indicate full-UL type and 1 may indicate full-duplex type.
Allowable Subject Matter
Claims 19-27 and 48-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
R1-1905433 teaches UL cancellation scheme for NR URLLC;
R1-1905054 teaches UL cancellation schemes;
R1-1904886 teaches enhanced inter UE Tx prioritization/multiplexing, UL cancelation scheme, and enhanced UL power control scheme.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462